The appellant was convicted of forgery and his punishment assessed at two years in the penitentiary.
The Assistant Attorney General files a motion to have the appeal in this case dismissed for the reason that the transcript fails to show that the motion for new trial was overruled, and does not show that notice of appeal to the Court of Criminal Appeals was given. An examination of the transcript discloses that no order appears showing that the motion for new trial was ever acted on in any way by the trial court, and no notice of appeal to this court appears to have been given so far as the record in this case discloses. This court has held in many cases that notice of appeal is indispensably requisite to conferring jurisdiction upon this court to review a case. Parish v. State. 77 Tex.Crim. Rep., 177 S.W. Rep., 93; Griffin v. State,76 Tex. Crim. 306, 174 S.W. Rep., 351; Modwell v. State,74 Tex. Crim. 35, 166 S.W. Rep., 504; Young v. State,72 Tex. Crim. 275, 161 S.W. Rep., 973; Love v. State, 90 S.W. Rep., 169; Lewis v. State, 29 S.W. Rep., 778.
The Assistant Attorney General further calls the attention of the court to the fact that the statement of facts is copied in the transcript and is not sent up in the manner now required by law. Under the holdings of this court under the present statute the original statement of facts in felony cases must be sent to this court, and will not be considered if it is copied in the record. Therefore, upon the motion of the Assistant Attorney General this statement of facts would be stricken from the record. LaGrone v. State, 61 Tex.Crim. Rep., 135 S.W. Rep., 121, Slater v. State, 61 Tex.Crim. Rep., 136 S.W. Rep., 770; Davis v. State, 61 Tex.Crim. Rep., 135 S.W. Rep., 129; Hargraves v. State, 61 Tex.Crim. Rep., 135 S.W. Rep., 132; Leggett v. State, 61 Tex.Crim. Rep., 136 S.W. Rep., 784.
For the reasons above stated the appeal in this case is dismissed.
Dismissed.